DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Remarks filed on 8/22/2022 has been received and entered. 
Claims 1-20 are pending and under examination. 
The rejection on Claim(s) 1-2, 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable by Trowell (US 20170045495) is maintained. The rejection on claims 6-7 and 9-15 is withdrawn because Trowell does not teach the features of placing a substrate within a carrier portion of a capture mechanism for the breath wherein the substrate is used for detecting thioether.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Trowell.

Trowell teaches capturing the breath of the subject in a breathable bag and detecting malaria infection (See Figure 1). Trowell also teaches detecting the thioether compounds, such as allyl methyl sulphide, 1-methylthiopropane, (E)-1-methylthio-1-propene, and (Z)-1-methylthio-1-propen from the breath samples by detection mechanisms, e.g. gas chromatography, mass spectrometry, GCMS, LC, or antibody based analysis (See Abstract, examples and claim 1-7, 15)(read on claims 2, 4, 6-7). 

However Trowell does not explicitly teach instructing the subject for mouth washing before the test. Nevertheless it would have been prima facie obvious to one ordinary skill in the field to instruct the subject to wash his/or her mouth to reduce the unnecessary interference or background noise, e.g. garlic residue having sufficient amount of thioethers, to ensure the accuracy of the test.  Washing and cleaning samples is a well-known prerequisite preparation in virtually all laboratory work. It is common knowledge and often practiced in the field. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings)”. 

With regard to claim 5, Trowell teaches applying the method for detecting malaria (Plasmondium infection)(see Abstract; claims 1-6).  


Applicants’ argument is summarized below:
“It is not sufficient for an Examiner to rely on "common knowledge" without further evidentiary basis supported outside of the Examiner's impression of the claim. An Examiner must provide explicit fully supported reasoning in an obviousness rejection. "The key to supporting any rejection under 35 U.S.C. § 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 418, (2007) (noting that the analysis supporting a rejection under 35 U.S.C. § 103 should be made explicit). Even more directly, such reliances on "common sense" for Section 103 rejections have been vacated. In re Lee, 277 F.3d 1338 (Fed. Cir. 2002)(vacating the Board's obviousness rejection based only on "common sense" rather than scientific analysis. Instead, "the agency tribunal must present a full and reasoned explanation of its decision. The agency must set forth its findings and the grounds thereof, as supported by the agency record, and explain its application of the law to the found facts." 277 F.3d at 1342“.

Applicant’s arguments have been considered but are not persuasive. 

As has been discussed above, washing/cleaning samples is a well-known prerequisite preparation in virtually all laboratory work. It is similar to replacing new pipettes, washing beaker, clearing bench..etc. are routine preparatory procedures for performing an assay. In addition, one often washes his/her mouth before dental cleaning as a courtesy.  Most importantly, simply using water (i.e. a mouth cleansing product under broadest reasonable interpretation) to clear mouth and remove debris of food would be a common knowledge to an ordinary skilled technician  before collecting breath sample. The simple reason is to reduce background noise (or interference) for residual materials inside the mouth. Applicants merely cited case law but without further elaborate on the features, particularly relating to the instant claim. 

4.	The rejection on Claim 1-4, 6, 8-16 are rejected under 35 U.S.C. 103(a) as being unpatentable by Martin (US 20070249958) is maintained. 

Martin teaches capturing the breath of the subject in a breathable bag (See Figure 1). Martin teaches detecting Michler’s hydrol from the breath samples by detection mechanisms, e.g. gas chromatography (See section 004)(read on claims 2-4). 

However Martin does not explicitly teach instructing the subject for a mouth wash before the test. Nevertheless it would have been prima facie obvious to one ordinary skill in the field to instruct the subject to wash his/or her mouth to reduce the unnecessary interference or background noise, e.g. garlic residue having sufficient amount of thioethers, to ensure the accuracy of the test. It is a common knowledge and often practice in the field. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings)”. 

With regard to claim 9, the claim directs to a range of a coating on the substrate for detection thiother from 0.1mg to 10mg/cm2 of the substrate. 

Example #1 in current specification shows applying 1 mg/ml concentration of Michler’s hydrol on a substrate 1 cm x 2 cm. 
In Example #2 of Martin, the 1.5 mg/ml was applied to 1.5 cm x 2.0 cm substrate. 

The concentrations of the Michler’s hydrol on both substrate are identical, i.e. 1/1x2 (0.5) vs. 1.5/1.5x2.  Therefore, one ordinary skill in the art that the coating concentration would have been obvious within this range. Moreover, assuming arguendo that the concentration on the substrate of Martin is different from that of the current invention, it would still have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the concentration      since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  "[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. At 458,105 USPQ at 236-237. “The discovery of an optimum value of a result effective variable is a known process is ordinary within the skill of the art." In re Boesch, 617 F.2d 272,276,205 USPQ 215, 218-219 (C.C.P.A. 1980).
 
With regard to claim 10, rinsing mouth for at least 10 seconds for cleaning is within common knowledge. 

With regard to claim 3, 11-14, Martin teaches using a strip wherein the carrier portion is flat and has open ends for breathing air sample for collecting followed by detecting (See Figure 1).

With regard to claim 15-16, the substrate comprises materials of fiber, cellulosic polymers, polypropylene (see section 0032).

Applicants’ argument is summarized below. 

“Martin purportedly discloses breathing into a sample bag and detecting thioesters using Michler's Hydrol. See Office Action dated March 22, 2022 at 6. Examiner admits, however, that "Martin does not explicitly teach instructing the subject for a mouth wash before the test. Nevertheless it would have been prima facie obvious to one ordinary skill in the field to instruct the subject to wash his/or her mouth to reduce the unnecessary interference or background noise, e.g. garlic residue having sufficient amount of thioethers, to ensure the accuracy of the test. It is a common knowledge and often practice in the field." (emphasis added) Id. 
As discussed above with respect to Claims 1-2, 4-7 and 9-15, relying on "common knowledge" is an insufficient basis for rejection under 35 U.S.C. § 103. 277 F.3d at 1342.”

Applicant’s arguments have been considered but are not persuasive. 

Under the same rationale as has been discussed above, washing and cleaning mouth before collecting breath sample is within routine practice in the field (See above). 

Applicants also argues that the concentration of thioether detection coating on the substrate of Martin is different from that of the current claim 9. 

Applicant’s arguments have been considered but are not persuasive. 
The above working examples from both Martin and the current invention show obviously overlapping ranges (See above). 

5.	Claim 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trowell Hurst (US 4884688) and Zuk (US4208479).

Trowell reference has been discussed but Trowell does not explicitly teach (1) using mouthwash solution to clean mouth; (2) placing the necessary materials and ingredients in a kit for analysis. However, such practice is well-known and commonly performed in the field for the purpose of convenience and reproducibility for the assay. 

For instance, Hurst teaches using mouthwash solution to clean mouth (See Col. 2, line 40-42).

Furthermore, Zuk et al. teach that in performing assays, it is convenient and to combine the necessary reagents together in a kit (col. 22, lines 20-35).  Zuk et al. further teach that this may improve assay accuracy.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use mouthwash solution to have oral cleaning on the test subject as taught by Hurst and place all the necessary materials and ingredients into a kit as taught by Zuk et al. for convenience, standardization, and improved accuracy.  

Applicants’ Remarks are summarized below:

“Nowhere in Hurst is there any suggestion that mouthwash and mouth rinsing would be beneficial or appropriate for the detection of thioethers, as recited in the Claims of the present application. The Examiner cannot use the present application as a roadmap to find any obscure art that mentions a keyword, such as "mouthwash" and then combine that with another reference for a Section 103 rejection - that is classic and impermissible hindsight on the part of the Examiner. A conclusion of obviousness cannot derive from the Applicant's specification. It is improper, in determining whether a person of ordinary skill would have been led to this combination of references, simply to use "that which the inventor taught against its teacher." In re Lee, 277 F.3d at 1343, citing W.L. Gore & Assocs. v. Garlock, Inc., 721 F.2d 1540, 1553 (Fed. Cir. 1983). See In re Dow Chem. Co., 837 F.2d 469, 473 (Fed. Cir. 1988) ("[t]here must be a reason or suggestion in the art for selecting the procedure used, other than the knowledge learned from the applicant's disclosure"); Cardiac Pacemakers, Inc. v. St. Jude Medical, Inc., 381 F.3d 1371 (Fed. Cir. 2004) ("the suggestion to combine references must not be derived by hindsight from knowledge of the invention itself'). 
As for Zuk, Zuk merely discloses that combining components of an immunoassay, such as reagents, in a kit may have benefits. Zuk, Col. 22, lines 21-26. Zuk nowhere discloses or suggests the use of thioether detection mechanisms in a kit, as recited in Claim 17-18 and 20. Along with the objection to the Examiner using hindsight from the present application to combine a reference with Trowell to provide an obviousness combination, Applicant reminds the Examiner that the "whole claim" must be taken into account when performing an obviousness analysis. Focusing the Section 103 inquiry on a particular aspect of the invention that differs from the prior art improperly disregards the "as a whole" statutory mandate. MPEP § 2141.02. See Jones v. Hardy, 727 F.2d 1524, 1530 (Fed. Cir. 1984); Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1275 (Fed. Cir. 2004). ("The 'as a whole' instruction in title 35 prevents evaluation of the invention part by part. This form of hindsight reasoning, using the invention as a roadmap to find its prior art components, would discount the value of combining various existing features or principles in a new way to achieve a new result-often the very definition of invention."); Princeton Biochemicals, Inc. v. Coulter, Inc., 411F.3d 1332, 1337 (Fed. Cir. 2005); Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014)”. 

Applicant’s arguments have been considered but are not persuasive. 

As to the hindsight argument for combining Hurst reference, Office has established that use of mouth washing solution to clean mouth prior for collecting breath sample is a routine and common knowledge in the field.  Such procedure can reduce background noise and avoid unnecessary interference. The motivation is reasonable, not a hindsight patching.
As to combing with Zuk reference, the purpose of Zuk is merely to provide motivation to one ordinary skill in the art to place all the necessary ingredient and agents into a kit for performing an assay. Using a kit in assay is well-known and commonly practiced in the field for its convenience and reproducibility. 
Taken together, using a mouth solution in a kit for analyzing the presence of a thioether in one’s breath sample requires merely routine practice in the field, no novelty involves and is certainly prima facie to ordinary skilled person. 

8.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin and  Hurst.

Martin reference has been discussed above and Martin also teaches using a kit for detecting thioether compounds (See section 0011, 13, 17-18). However Martin does not explicitly teach include a mouthwash solution for cleaning. As has been discussed above, such practice is well-known and commonly performed in the field for the testing.

With regard to claim 20, applicant is reminded that a recitation of the intended use of the claimed invention, i.e. detecting malaria, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Although the purpose of Martin reference is not directed to detect malaria, nevertheless the same Michler’s hydrol, can still be used for detecting malaria. 


Applicants’ Remarks are (1) same argument on “common knowledge” and hindsight in using Hurst reference, Office would not repeat here; (2) impermissible hindsight in using the kit for detecting malaria (See below)

“Applicant respectfully disagrees, in that the recited claim limitation "wherein the kit is used to detect malaria" is not an expression of potential capability, but of actual performance. See, Ex parte Kensuke Matsumura, Masayiki Watanabe, and Yusaku Miyazaki, PTAB (June 14, 2020) at 7 (holding that the claimed structure was defined, both in the claims and in the specification, by its actual functionality, not by its possible functionality). The Examiner turns this statement on its head by implying a potential application of Martin to detect malaria. There is no teaching or suggestion in Martin that would allow it to be directed to detecting malaria, especially when the title of Martin is "Method for detecting the onset of ovulation" and the entire disclosure of Martin is directed to the detection of ovulation, without a single instance of the word "malaria." This is once again impermissible hindsight on the part of the Examiner reading the present Application and using it as a roadmap to find prior art to combine for an obviousness rejection.”

Applicant’s arguments have been considered but are not persuasive. 

The same rationale of using mouth washing solution for cleaning mouth prior for collecting breath sample has been discussed above (See above).

As to the impermissible hindsight argument to the preamble purpose of claim 20, detecting malaria, Office would like to draw applicants’ attention that the current claim is a PRODUCT kit, NOT a METHOD. Applicants’ stress on “actual performance” in a kit is not persuasive.  A kit can be used in multiple purpose so long with same components and same compositions. A simple illustration may aid applicants’ understanding on this issue. Suppose an applicant discovers a method of administering cappuccino (assuming purified) as food supplement to suppress the appetite of bear for trout (assuming trout population is on the verge of extinction). Applicant then files a patent application claiming a KIT containing cappuccino powders for the purpose of suppressing the appetite of bear for trout. Under the patent law, such product cannot be granted patent because cappuccino has been known since 1700s!  The METHOD might be novel but NOT the PRODUCT. More importantly, it would not be fair to the public because many cappuccino manufactures (home brewing) would be potential patent infringers. 

					Conclusion 

9.	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641